Beck, J.,
dissenting. — The conclusion reached in the fore* going opinion appears to me to be based upon an incorrect *68interpretation of a rule of law, and, in .my opinion, works great injustice.
The facts briefly stated, in language other than was used by Mr. Justice Adams, are these: ' The defendants are apothecaries, to whom plaintiff applied for medicine.' In the presence of plaintiff* and under his observation they filled the prescription with a poison taken from a jar properly labeled. But it does not appear that the label indicated that the contents of the jar were poisonous. While defendants were putting up the drug, plaintiff, in their pi*esence and under their observation, took from the jar a part of its contents, equaling in quantity a dose of the medicine he had ordered. He asked defendants if the quantity was a proper dose, and 'they informed him it was. Thereupon he swallowed it, and suffered from it a great injury.
.Defendants were negligent in putting up the contents of the jar for the medicine ordered by plaintiff, and, in the absence of contributory negligence on the part of plaintiff, would have been liable to plaintiff, had he taken a dose of the drug prepared by them. Defendants’ negligence consisted in not knowing at the time, or failing to remember or observe, that the jar contained poison. It is not claimed that they intentionally substituted the poisonous drug for the medicine. It is held in the foregoing opinion that the jury might have found the plaintiff was negligent in failing to discover from the label on the jar the poisonous character of its contents. But I am unable to discover grounds for holding him guilty of negligence at all. It is not shown that he knew the jar contained poison, or that, if he had read and observed its label, he would have understood it contained poison, or that-he had any knowledge of its contents, or that the name of the drug, if read, would .have warned him of its poisonous qualities. Surely, the most careful man, under the same circumstances, would have taken the contents of the jar to be the medicine he ordered. The defendants were bound to know the contents of the jar, and its nature and character; tire plaintiffj in the *69exercise of the highest care, was justified in relying upon de-fendants’ knowledge, of the contents of the jar, and upon their act, in taking a part of it, as a representation that it was the medicine he ordered.
However, as the question of plaintiff’§ negligence was made an element in the court below, it may be considered here. I will concede, therefore, for my present purpose, .that plaintiff was negligent. The case under this view is this: Defendants Avere negligent in putting up the poison instead of the medicine, thus directing plaintiff to the same jar from which the drug 'was taken, and representing its contents to be the medicine ordered. This is conceded on all hands. Plaintiff was negligent in failing to observe that the contents of the jar were poison. This is claimed in the foregoing opinion, and I concede it for the purposes of the case. The rule of the instruction, quoted in the majoi-ity opinion, is that defendants are liable notwithstanding plaintiff’s contributory negligence, if they discovered it, and could have avoided the injury by the exercise of reasonable care. This instruction is held, in the foregoing opinion .to be inapplicable to the case, for the reason that, as is alleged, “there is not the slightest evidence that the defendants' discovered the jdaintiff’s danger.”
In the first place, it will be observed that the rule of the instruction, which is a fair expression of the law,, does not contain the condition that defendants, to be liable, must know of plaintiff’s danger. They must know of his negligence, a very different thing. But I will waive this inaccuracy of expression, and concede, for my-present purpose, that defendants, to be liable, must appear to have known of plaintiff’s negligence and danger. Now they did know both. This fact is admitted in the foregoing opinion, in holding them to be negligent. If they did not know, or the law will not presume they knew, that the jar contained poison, they were not negligent in serving plaintiff with its contents. Their knowledge, or presumed knowledge, of the contents of the jar, is- the only element. *70which made their act negligent. They must be charged with the knowledge, of the contents of the jar by reason of their employment.- They were,apothecaries, and the law required that they should know poison from medicine, and know what packages in their stoj-e contained poison and what contained medicine. They cannot be heard to deny their knowledge of these things. All that can be said is that, at the time they were putting up the poison and plaintiff was taking it, they had forgotten, or did not have in mind, the character of the contents of the jar. The act was done by them, riot from a want of knowledge, but a heedless inattention next to criminality. To speak the most mildly of the act, it was not done through ignorance, but forgetfulness. Would an engineer or conductor of a railway train, "who, through inattention or, if you please, forgetfulness, uses one signal for 'another, or misreads or forgets the time table, or mistakes the hands of his watch, be excused on the grounds of ignorance for injuries resulting from these causes? Surely not. And it ought not to be said, in excuse of the act of an apothecary in giving poison instead of medicine, that he did not know what he was doing. In the case before us, defendants did know just what they were doing — they did know the jar contained poison, but through criminal inattention they failed to exercise the knowledge they possessed. I am very sure no one will claim otherwise. This- position is admitted in the foregoing opinion, where it is held that defendants were negligent.
This point being established, the conclusion of the argument is reached. If defendants are chargeable with knowledge when contemplating their own act of putting up the poison instead of medicine, they must be charged with knowledge of plaintiff’s act -when he did the same thing. If, when they took the drug from the jar, they knew it was poison, or are chargeable of knowing it, they must be charged with the same knowledge when they saw plaintiff take it. It would be absured to say that the same rule does not apply to each act. They knewr plaintiff was negligent when he took the *71poison from the jar, for they are chargeable with negligence lor the same act. Forgetfulness or inattention prevailed in both cases, and will not be excused in either. They pointed out to defendant the jar by taking the poison from it themselves. It surely will not do to say that they did not know it contained poison; and it will not do to say they did not “discover plaintiff's danger,” when they saw him about to swallow a drug which they knew to be poison.
In my opinion the judgment of the circuit court ought to be affirmed.